—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered January 23, 1996, convicting him of burglary in the first degree, burglary in the second degree, assault in the third degree, criminal mischief in the fourth degree, criminal trespass in the second degree, and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s instruction on his failure to testify did not constitute reversible error (see, CPL 300.10 [2]). The charge was neutral in tone, consistent in substance with the intent of the statute, not so lengthy as to prejudicially draw the jury’s attention to the issue, and did not imply that the failure to testify was merely a trial maneuver rather than a constitutional right (see, People v Pierre, 215 AD2d 599; People v Odome, 192 AD2d 725; People v Gardner, 182 AD2d 638). Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.